Citation Nr: 1636126	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-44 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2. Entitlement to a compensable rating for shin splints of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for right knee patellofemoral pain syndrome and for left leg shin splints, each rated 0 percent, both effective August 15, 2009.  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.  In July 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  An interim (June 2016) rating decision increased the rating for right knee patellofemoral pain syndrome to 10 percent, also effective August 15, 2009.  The case is now assigned to the undersigned.  


FINDINGS OF FACT

1. The Veteran's right knee disability has been manifested by complaints of pain with prolonged or strenuous activity and notation of some pain on motion; compensable limitations of flexion or extension and/or instability or subluxation are not shown.

2. The Veteran's left shin splints are not shown to have been resulted in knee or ankle disability.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for right knee patellofemoral pain syndrome is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Codes 5003, 5257, 5260, 5261. 5299 (2015).

2. A compensable rating for left leg shin splints is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.21(b)(1), 4.31, 4.71a, Codes 5299, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and March 2013 and June 2015 supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2010 and April 2015.  The Board finds the report of the April 2015 examination adequate for rating purposes as it includes all information necessary to decide the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left shin splints and right knee patellofemoral pain syndrome were diagnosed on July 2009 VA examination (while the Veteran was still in service).  She reported pain radiating from the right shin to the right knee after running more than one-and-a-half miles, and that the pain improved with further running.

On July 2010 VA examination, the examiner noted that the Veteran's medical records were not reviewed.  The Veteran related that she did not have a history of a left knee injury, but had had some [knee] problems during service.  She indicated she used a left knee brace when running or hiking.  She denied episodes of subluxation or dislocation, but indicated that the knee would flare up in cold weather or when climbing uphill while hiking.  She rated the flare-ups as 5 (on a scale of 10).  Regarding the left ankle, the Veteran reported that she wore an ankle when running long distances or on hard or uneven surfaces.  She reported intermittent pain, but no episodes of subluxation or dislocation.  She also reported flare-ups two to three times per week from running long distances or on hard or uneven surfaces (rated as 1 to 5 on a scale of 10, depending on the activity, and lasting minutes up to an hour).  The examiner noted the Veteran's left ankle had no effect on employment or activities of daily life (other than a need to stretch the ankle periodically).  On range of motion testing left ankle dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, medial rotation was 35 degrees, and lateral rotation was 20 degrees.  There was no pain on movement or change after repetitive movement.  Regarding the knees, there was no evidence of calf or thigh muscle atrophy, swelling or joint effusion, or joint line or peripatellar tenderness.  On range of motion testing, flexion was to140 degrees, bilaterally, and extension was to 0 degrees, bilaterally.  The examiner noted there was no change in active or passive range of motion on repeat testing against resistance or due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.

A March 2012 VA treatment record notes the Veteran was seen for right knee and left foot pain.  She reported she had been participating in weight training, karate, and yoga since January 2012.  She was advised to wear proper foot wear for karate class and to avoid heavy weights.  The treating nurse practitioner opined that she believed the Veteran's knee and foot pain stemmed from her participation in karate.

On April 2015 VA examination it was noted that the examiner reviewed the Veteran's VA treatment records.  The Veteran reported continuing right knee and left shin pain, made worse by prolonged walking or walking on uneven surfaces, and flare ups causing increased pain and reducing use and weight- bearing ability.  She reported she wore a right knee brace.  Range of motion testing found motion of both knees to be normal (flexion to 140 degrees and extension to 0 degrees).  On examination it was noted that there was functional loss due to pain.  However, the examiner noted there was no change in range of motion due to pain, fatigue, or lack of endurance, or after repetitive motion.  There was no ankylosis.  The examiner noted that the Veteran's left leg shin splints did not affect range of motion of either the knee or the ankle, and opined that her disabilities limited prolonged walking.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1151; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

In a claim for an increased initial rating assigned with a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when manifestations of the disabilities at issue varied significantly .

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
Right Knee Disability

There is no specific diagnostic Code for patellofemoral pain syndrome; hence, the disability is rated by analogy.  38 C.F.R. § 4.20.  The RO has rated the right knee disability by analogy to the criteria in Code 5003 (for degenerative arthritis).  Although Code 5003 pertains specifically to arthritis shown by X-ray (and here arthritis is not diagnosed), the Board finds such analogous rating appropriate given the anatomical area and functional limitations involved.  Under Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where the limitation of motion is noncompensable under the appropriate diagnostic code a (maximum) 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Code 5003.  38 C.F.R. § 4.71a.  Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of leg flexion to 60 degrees is rated 0 percent; flexion limited to 45 degrees is rated 10 percent; flexion limited to 30 degrees is rated 20 percent; and flexion limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a , Code 5260. 

Limitation of leg extension at 5 degrees is rated 0 percent; limitation of extension at 10 degrees is rated 10 percent; extension limited at 15 degrees is rated 20 percent; extension limited at 20 degrees is rated 30 percent; extension limited at 30 degrees is rated 40 percent; and extension limited at 45 degrees is rated 50 percent.  38 C.F.R. §  4.71a, Code 5261.

Code 5257 provides for ratings for knee disability based on subluxation or lateral instability; as neither has been reported in the instant case, Code 5257 criteria have no applicability in this matter.  38 C.F.R. § 4.71a.  

As 10 percent is the maximum rating under Code 5003, the analysis of this claim must turn to the alternate criteria under which the Veteran disability may be rated.  As right knee flexion has consistently been reported to be full (to 140 degrees), and extension has consistently been reported to be normal (to 0 degrees), a compensable rating under Codes 5260 or 5261 is not warranted.  As was stated above, subluxation or instability have not been noted, and a compensable rating under Code 5257 is not warranted.  The knee is not ankylosed, and the Veteran has not been found to have right knee dislocated cartilage, nor has she had right knee surgery.  Consequently, diagnostic Codes 5256, 5258, 5259 have no applicability.

While the record reflects that the right knee disability limits the Veteran's ability to participate in strenuous activities, or engage in prolonged walking or running, such impairment is encompassed by the 10 percent rating assigned.  Ratings are based on the ability to function under the "ordinary conditions of daily living, including employment".  The Veteran's right knee disability is not shown to significantly impair such activities.   

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is necessary.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  The symptoms and functional impairment due to the right knee disability shown i.e., limitations due to pain with strenuous activities or prolonged  walking (and the need to wear a brace with such activities) are wholly encompassed by the schedular criteria (that provide for higher ratings for greater degrees of impairment, which are not shown).  Therefore the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d. 1366   (Fed. Cir. 2009).  

Left Shin Splints

There is also no specific diagnostic code for shin splints, and the Veteran's left leg shin splint disability has been rated by analogy to the criteria for rating impairment of the tibia and fibula with either nonunion or malunion in Code 5262.  As that code is the only diagnostic code for orthopedic impairment of the tibia and fibula, the Board agrees that it provides the most analogous criteria for rating this disability.  Under Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a.  In every instance where the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the requirements for a compensable rating are not met.   38 C.F.R. § 4.31.

At the outset, it is noteworthy that the Veteran is neither shown, nor alleged, to have either nonunion or malunion of the left tibia or fibula (which is a requirement in all compensable ratings under Code 5262.  More significantly, there is no evidence of any significant related functional impairment of either the left ankle or the left knee under conditions of daily activity or employment.  While the Veteran has consistently reported pain and flare-ups with strenuous activities (weight training, karate, judo, and hiking or prolonged running, including up an incline or on hard surfaces (and has reported a need to wear braces for such activities, the July 2010 VA examiner found no effect on daily living activities or employment (other than a need to stretch the ankle occasionally), and the April 2015 examiner did not find any compensable ankle or knee limitations; the shin splints were not shown to affect motion of either the ankle or the knee.  Once again, it is significant that ratings of service connected disabilities are determined based on ability to function under ordinary conditions of daily life, including employment, and that functional impairment under conditions of strenuous activity that may cause exacerbation is not dispositive.  38 C.F.R. § 4.10.  

In summary, the schedular criteria for a 10 percent rating for left shin splints are not met, and such rating is not warranted.  As with the  right knee disability, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is necessary.  Thun, 22 Vet. App. at 115.  However, the record does not reflect (or suggest), and the veteran has not alleged,  any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  There is nothing unusual or exceptional about this disability.

The record does not suggest, and the Veteran has not alleged that either of these disabilities renders her unemployable.  A claim for a total disability rating based on individual unemployment due to service connected disability is not raised in the context of the instance claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

A compensable rating for left shin splints is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


